Citation Nr: 0421393	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $9,585.49, paid under Chapter 30, Title 38, 
United States Code, for enrollment from October 26, 1998, to 
March 17, 2000, was properly created.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

Administrative records of the Department of Veterans Affairs 
(VA), as contained in the education folder, indicate that the 
veteran served on active duty from January 1975 to January 
1996.  (The veteran's service record is not at issue for this 
appeal.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 determination of the 
Education Center at the VA Regional Office (RO) in Muskogee, 
Oklahoma.  That decision determined that the veteran was 
overpaid educational assistance benefits as administered per 
Chapter 30, Title 38, United States Code, in the amount of 
$9,585.49, for the period of October 26, 1998, through March 
17, 2000, and that the overpayment validly created an 
indebtedness on the part of the veteran. 

The record indicates that in May 2003, the veteran requested 
a waiver of the overpayment at issue herein.  In July 2003, 
the RO advised the veteran that that particular issue would 
have to be deferred until there was a final decision as to 
the validity of the overpayment (the issue herein).  
Accordingly, the matter of waiver of this overpayment is a 
downstream issue not before the Board at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

This claim was previously before the Board in January 2004.  
At that time, the Board decided that additional development 
was required, and remanded the claim to the RO via the 
Appeals Management Center.  The Board is now satisfied that 
the requested development is complete, such that the claim 
may be reviewed on appeal.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  VA administrative documentation confirms that based upon 
information supplied by Republic Central Colleges, reflecting 
a period of enrollment for the veteran from October 26, 1998, 
to March 17, 1999, for 15 undergraduate, full-time credit 
hours, the RO awarded VA educational assistance benefits at 
the applicable full-time rate.

3.  In April 1999, the RO received an Enrollment 
Certification from Republic Central Colleges, reflecting a 
period of enrollment for the veteran from April 5, 1999, to 
May 14, 1999, for six undergraduate, full-time credit hours; 
the RO then awarded VA educational assistance benefits at the 
applicable full-time rate based upon this information.

4.  In May 1999, the RO received an Enrollment Certification 
from Republic Central Colleges, reflecting a period of 
enrollment for the veteran from June 7, 1999, to October 8, 
1999, for 12 undergraduate, full-time credit hours; the RO 
then awarded VA educational assistance benefits at the 
applicable full-time rate based upon this information.

5.  In October 1999, the RO received an Enrollment 
Certification from Republic Central Colleges, reflecting a 
period of enrollment for the veteran from October 25, 1999, 
to March 17, 2000, for 15 undergraduate, full-time credit 
hours; the RO then awarded VA educational assistance benefits 
at the applicable full-time rate based upon this information.

6.  A June 2002 compliance survey report for Republic Central 
Colleges, in conjunction with the veteran's Permanent 
Collegiate Record and VA administrative records, reveals that 
for the enrollment period of October 26, 1998, to 
March 17, 1999, the veteran only completed six credit hours' 
worth of courses still required for his degree program.  

7.  A June 2002 compliance survey report for Republic Central 
Colleges, in conjunction with the veteran's Permanent 
Collegiate Record and VA administrative records, reveals that 
for the enrollment period of April 5, 1999, to May 14, 1999, 
the veteran only completed three credit hours' worth of 
courses still required for his degree program.

8.  A June 2002 compliance survey report for Republic Central 
Colleges, in conjunction with the veteran's Permanent 
Collegiate Record and VA administrative records, reveals that 
for the enrollment period of June 7, 1999, to October 8, 
1999, the veteran completed no courses that were still 
required for his degree program.

9.  A June 2002 compliance survey report for Republic Central 
Colleges, in conjunction with the veteran's Permanent 
Collegiate Record and VA administrative records, reveals that 
for the enrollment period of October 25, 1999, to 
March 17, 2000, the veteran only completed (at a maximum) 
nine credit hours' worth of courses that were still required 
for his degree program.  

10.  For the enrollment period of October 26, 1998, to March 
17, 1999, the veteran received VA educational assistance 
benefits at the full-time rate instead of the applicable less 
than one-half time rate, based upon his completion of six 
credit hours required for his degree program.

11.  For the enrollment period of April 5, 1999, to May 14, 
1999, the veteran received VA educational assistance benefits 
at the full-time rate instead of the applicable one-half time 
rate based upon his completion of three credit hours required 
for his degree program.

12.  For the enrollment period of June 7, 1999, to October 8, 
1999, the veteran received VA educational assistance benefits 
at the full-time rate instead of receiving no educational 
assistance based upon a lack of completion of any credit 
hours required for his degree program.

13.  For the enrollment period of October 25, 1999, to March 
17, 2000, the veteran received VA educational assistance 
benefits at the full-time rate instead of the applicable one-
half time (or possibly less than one-half time) rate based 
upon his completion of a maximum of nine credit hours 
required for his degree program.

14.  In light of the VA educational assistance benefits paid 
out at the full-time rate and received by the veteran for 
enrollment periods from October 26, 1998, to March 17, 2000, 
the veteran is currently indebted to VA for an overpayment of 
educational assistance in the amount of $9,585.49.


CONCLUSION OF LAW

An overpayment of VA educational assistance benefits in the 
amount of $9,585.49, paid under Chapter 30, Title 38, United 
States Code, for enrollment from October 26, 1998, to March 
17, 2000, was properly created.  38 U.S.C.A. §§ 3002, 3011, 
3015, 3032, 3034, 3452, 3680, 3688 (West 2002); 38 C.F.R. 
§§ 21.4200, 21.4252, 21.4270, 21.7020, 21.7122, 21.7137, 
21.7139 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are generally 
applicable to this claim.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court noted that it was not mandating 
nullification of any prior adjudication by the RO simply 
because the timing of the notice did not occur before the 
initial adjudication.  Rather, it discussed the propriety of 
remedial notice with consideration of prejudice factors.  See 
slip op. at 3, 7-10.

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The initial adverse action in this case was the RO's issuance 
of an October 2002 overpayment notice to the veteran.  In 
this determination, the RO advised the veteran that VA had 
recently reviewed records at his college.  The RO advised the 
veteran that these records indicated that for four enrollment 
periods, VA had paid him for more classes than he had 
completed (thus creating an overpayment in the amount of 
$9,585.49).    

Thereafter, in December 2002, the veteran disagreed with the 
RO's determination that he owed money to VA based on a 
previous overpayment to him; in essence, he  challenged the 
validity of that debt.  In conjunction with his notice of 
disagreement, the veteran submitted a copy of a November 2002 
Certification from the Registrar at his college, purporting 
to show that he had completed all of the courses for which VA 
had paid him educational assistance benefits during the four 
enrollment periods at issue, averring that no overpayment had 
actually occurred in his case.  

In the January 2003 statement of the case, the RO presented 
the veteran with a list of evidence evaluated for his claim, 
a timeline of the history of his claim, and provided him with 
the text of the VA regulation most pertinent to his claim: 
38 C.F.R. § 21.7139 (2003) (conditions which result in 
reduced educational assistance rates or no payment).  The RO 
then informed the veteran of the reasons for which his appeal 
of the overpayment was denied.  See 38 U.S.C.A. §§ 5102, 
5103.  The statement of the case reiterated that the record 
revealed that VA had paid him for more courses than he had 
actually completed at his college, and so he had to reimburse 
VA for its overpayment.

Then, in a letter dated in March 2004, the RO informed the 
veteran of its expanded duties to notify and assist under the 
VCAA.  The RO explained that, in conjunction with the Board's 
remand in January 2004 (wherein the Board also provided 
information available to the veteran concerning the VCAA and 
VA's duties to assist), it was developing his claim pursuant 
to these duties.  In this letter, the RO specifically laid 
out the information it had in its possession concerning the 
specific courses taken and completed by the veteran during 
the period at issue (October 26, 1998, to March 17, 2000).  
The RO requested that the veteran submit any pertinent 
evidence he had to support his claim, especially anything to 
show the courses he completed at his college.  The RO also 
advised the veteran that if he so chose, he could complete 
and return an enclosed form to indicate that he had no other 
evidence to submit in support of his appeal.  

Thereafter, the veteran signed and returned the RO's form in 
April 2004, stating that he had no additional evidence to 
provide for his claim.

Then, in an April 2004 supplemental statement of the case, 
the RO reviewed all of the available evidence for the 
veteran's appeal, again providing a timeline of the history 
of the actions in this case.  The RO also provided the text 
of several VA laws and regulations pertinent to this appeal, 
including: 38 C.F.R. § 21.7122 (courses precluded under VA's 
educational assistance program); 38 C.F.R. § 21.4270 
(measurement of courses); and 38 C.F.R. § 21.7137 (rates of 
payment of basic educational assistance benefits for 
individuals with remaining entitlement under Chapter 34).  
38 C.F.R. Part 21 (2003).  The RO explained that it had in 
its possession information from the veteran's college to 
indicate that, for the enrollment periods at issue, he had 
retaken courses that he had already previously taken and 
completed for his degree program.  The RO explained that VA 
educational assistance benefits cannot be paid for courses 
that are not required to complete a degree program.  The RO 
noted that in light of that fact, the veteran's education 
benefits payment had to be adjusted to reflect payment only 
for "new" courses taken and completed for his degree 
program during the enrollment periods at issue.  The RO 
further noted that because the remaining courses for each 
enrollment period would not demonstrate that the veteran was 
enrolled full-time in courses still required for his degree 
program, his rates had to be further adjusted downward to 
reflect the correct payment rates for part-time education.  

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records if 
needed, and that he was ultimately responsible for providing 
evidence in support of his claim.  VA also asked the veteran 
to provide any evidence he had in support of his claim.

The Board acknowledges that because the March 2004 VCAA 
notice was not provided to the veteran prior to the initial 
RO determination in October 2002, the timing of this notice 
does not comply with the express requirements of the law.  
The Board notes, however, that the only way the RO could 
provide notice prior to initial adjudication of the veteran's 
claim would be to vacate the prior adjudication and to 
nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result, forcing the veteran 
to begin the appellate process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Further, in light of the Board's 
pausing of its decision in this case in order to remand the 
veteran's claim for additional action, including VCAA notice 
and assistance, the veteran was provided with adequate 
opportunity to identify and/or submit any additional 
necessary evidence or information.  Again, the veteran 
responded to that notice in April 2004 averring that he in 
fact had nothing further to submit in support of his appeal.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, the 
veteran was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, VA sought to obtain all relevant records from the 
college identified by the veteran.  To that end, the RO 
obtained a complete copy of a June 2002 VA compliance survey 
of the veteran's college (the document that contained 
information used by VA in its initial October 2002 
overpayment determination), and also obtained the veteran's 
permanent record of courses completed at his college for all 
enrollment periods at issue herein.  Moreover, the RO 
provided the information provided by the veteran in a 
Certification from his college Registrar to VA officials 
where his college was located, in order to compare that 
information with existing records and to compile the most 
accurate record of the veteran's course history.  

The Board observes that the veteran did not identify any 
additionally available evidence for consideration in his 
appeal, and again in his April 2004 statement, he 
specifically averred that he had no additional evidence to 
submit in support of his claim.  Under the facts of this 
case, then, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the 
record is now ready for appellate review. 

Analysis

The RO already determined that the veteran is eligible for 
the receipt of educational assistance benefits under the 
current Montgomery GI Bill (Chapter 30 of Title 38 of the 
United States Code), as a "holdover" from a previous VA 
educational program conducted under Chapter 34, which 
terminated on December 31, 1989.  See 38 U.S.C.A. §§ 3011, 
3012, 3452 (West 2002); 38 C.F.R. § 21.7040 (2003).  

The issue in this case is whether the veteran was overpaid 
educational assistance benefits for four enrollment periods 
occurring between October 26, 1998, and March 17, 2000, 
because not all of the courses for which he enrolled were 
required for his degree program, and because he did not 
complete and pass some of the courses.  As noted, the veteran 
has disputed the validity of the overpayment, currently 
assessed by the RO at $9,585.49.  

The law provides that, subject to certain restrictions, VA 
will approve and authorize the payment of educational 
assistance for an individual's enrollment in any course or 
subject which a State approving agency has approved and which 
forms a part of a program of education as defined by 
applicable regulations.  See 38 C.F.R. § 21.7120; see also 
38 U.S.C.A. §§ 3002(3), 3452.  An educational institution 
must certify an individual's enrollment before he may receive 
educational assistance.  See 38 C.F.R. § 21.7152 (2003); see 
also 38 U.S.C.A. §§ 3032, 3034, 3482(g), 3680, 3687 (West 
2002).

VA will not pay educational assistance for enrollment in any 
course which is not part of a veteran's or service member's 
program of education unless the veteran or service member is 
enrolled in a refresher course (including courses which will 
permit the veteran or service member to update knowledge and 
skills or be instructed in the technological advances which 
have occurred in the veteran's or service member's field of 
employment), deficiency courses, or other preparatory or 
special education or training courses necessary to enable the 
veteran or service member to pursue an approved program of 
education.  See 38 C.F.R. § 21.7122(b); see also 38 U.S.C.A. 
§§ 3002(3); 3034, 3452(b). 

As applicable to this case, a program of education is defined 
as a combination of subjects or unit courses pursued at an 
educational institution.  The combination generally is 
accepted as necessary to meet requirements for a 
predetermined educational, professional, or vocational 
objective.  It may consist of subjects or courses which 
fulfill requirements for more than one objective if all 
objectives pursued are generally recognized as being related 
to a single career field.  See 38 C.F.R. § 21.7020(23)(ii); 
see also 38 U.S.C.A. §§ 3002(3), 3452(b).

VA also will not pay educational assistance for an enrollment 
in a course from which the veteran or service member withdrew 
without mitigating circumstances, except as provided by 
38 C.F.R. § 21.4252(j).  See 38 C.F.R. § 21.7122(e)(5); see 
also 38 U.S.C.A. § 3002(3), 3034, 3672(a), 3676, 3680(a), 
3680A(a), 3680A(f), 3680A(g) (West 2002).

Further, VA will not pay educational assistance for an 
enrollment in a course for which the veteran or service 
member received a nonpunitive grade, in the absence of 
mitigating circumstances.  See 38 C.F.R. § 21.7122(e)(2); see 
also 38 C.F.R. § 21.4252(j).  

A nonpunitive grade means any grade assigned for pursuit of a 
course, whether upon completion of the course or at the time 
of withdrawal from the course, which has the effect of 
excluding the course from any consideration in determining 
progress toward fulfillment of requirements for graduation.  
No credit toward the school's requirements for graduation is 
granted for such a grade, nor does the grade affect any other 
criteria for graduation by the policies of the school, such 
as a grade point average.  See 38 C.F.R. § 21.4200(j); see 
also 38 U.S.C.A. § 3680(a). 

38 C.F.R. § 21.4252(j) states that a school shall report any 
course for which a nonpunitive grade is assigned and no 
payment shall be authorized for such a course.  If payment 
has already been made, in whole or in part, by VA at the time 
the grade is assigned, an overpayment shall be created 
against the account of the student for such a course, unless 
VA determines there are mitigating circumstances.  Id.; see 
also 38 U.S.C.A. § 3680(a).

Mitigating circumstances are defined as circumstances beyond 
the veteran's or service member's control which prevent him 
or her from continuously pursuing a program of education.  
The following circumstances are representative of those which 
VA considers to be mitigating, but the list is not to be 
considered as all-inclusive: (A) an illness of the veteran or 
service member; (B) an illness or death in the veteran's or 
service member's family; (C) an unavoidable change in the 
veteran's conditions of employment; (D) an unavoidable 
geographical transfer resulting from the veteran's 
employment; (E) immediate family or financial obligations 
beyond the control of the veteran which require him or her to 
suspend pursuit of the program of education to obtain 
employment; (F) discontinuance of the course by the 
educational institution; (G) unanticipated active duty for 
training; and, (H) unanticipated difficulties in caring for 
the veteran's or eligible person's child or children.  See 
38 C.F.R. § 21.7020(19); see also 38 U.S.C.A. §§ 3034, 
3680(a)(1).   

Per 38 C.F.R. § 21.7139(a), the educational assistance 
benefits rates paid to a veteran or service member shall be 
reduced in certain circumstances, to include when a veteran 
or service member withdraws from a course or receives a 
nonpunitive grade (i.e., such as an "incomplete").  The 
regulation states that withdrawal from a course or receipt of 
a nonpunitive grade affects payments to a veteran or service 
member.  VA will not pay benefits to a veteran or service 
member for pursuit of a course from which the veteran or 
service member withdraws or receives a nonpunitive grade 
which is not used in computing requirements for graduation 
unless: (1) the veteran withdraws because he or she is 
ordered to active duty; or, (2)(i) there are mitigating 
circumstances; (ii) the veteran or service member submits a 
description of the mitigating circumstances in writing to VA 
within one year from the date VA notifies the veteran or 
service member that he or she must do so, or at a later date 
if the veteran or service member is able to show good cause 
why the one-year time limit should be extended; and, (iii) 
the veteran or service member submits evidence supporting the 
existence of mitigating circumstances within one year of the 
date that evidence is requested by VA, or at a later date if 
the veteran or service member is able to show good cause why 
the one-year time limit should be extended.  See also 
38 U.S.C.A. §§ 3034, 3680(a).    

The evidence available for review in this case includes: 
Enrollment Certifications for the veteran, received in April 
1999, May 1999, and October 1999 from the Registrar at 
Republic Central Colleges; a June 2002 VA compliance survey 
report for Republic Central Colleges; a November 2002 
Certification of courses completed by the veteran, from the 
Registrar of Republic Central Colleges; the veteran's 
Permanent Collegiate Record from the Office of Admission and 
Registration at Republic Central Colleges, listing courses 
completed from 1996 to 2000; VA administrative records 
regarding payouts issued to the veteran for educational 
assistance purposes; and statements and argument received 
from the veteran in support of his appeal.  In reaching its 
decision herein, the Board has carefully reviewed, considered 
and weighed the probative value of the evidence of record.

The record shows that for the enrollment period from October 
26, 1998, to March 17, 1999, the veteran enrolled in five 
courses for a total of 15 credits.  VA also paid him for 15 
credits at the full-time rate.  The veteran actually 
completed and passed four of the courses, for a total of 12 
credits: Humanities 1, History 11, Library Science 4, and 
Library Science 12.  The veteran has reported that he 
received an "Incomplete" for the fifth course, English 3, 
and the RO determined that he should not have been paid for 
this course because he did not complete it and receive a 
passing grade.  The RO determined that out of the 12 credits 
completed, it should only have paid the veteran for six 
credits (at the applicable less than one-half time rate), for 
the courses of Humanities 1 and History 11, because the 
veteran's permanent record shows that he already completed 
and passed Library Science 4 in the first semester of 1997-
1998, and completed and passed Library Science 12 in the 
Summer of 1997.  

For the enrollment period of April 5, 1999, to May 14, 1999, 
the veteran enrolled in two courses for a total of six 
credits: Education 14 and Filipino 20.  VA also paid him for 
six credits at the full-time rate (because it was a Summer 
session).  The veteran completed and passed both of these 
courses, but unfortunately, his Permanent Record shows that 
he had already taken and passed Filipino 20 in the Summer of 
1998.  The RO therefore determined that it should only have 
paid the veteran for three credits, at the applicable one-
half time rate.  

For the enrollment period of June 7, 1999, to October 8, 
1999, the record indicates that the veteran enrolled in four 
courses for a total of 12 credits.  VA paid him for 12 
credits at the full-time rate.  The veteran completed and 
passed three courses: History 11, History 32, and Psychology 
1.  As noted above, however, the veteran had just passed 
History 11 during the October 26, 1998, to March 17, 1999, 
enrollment period.  Moreover, the veteran previously took and 
passed History 32 during the first semester of 1998-1999, and 
also completed and passed Psychology 1 during the second 
semester of 1996-1997.  The RO thus determined that the 
veteran should not have been paid any educational assistance 
benefits for this term.

For the final enrollment period of October 25, 1999, to March 
17, 2000, the veteran enrolled in five course for a total of 
15 credits.  VA also paid him for 15 credits at the full-time 
rate.  The veteran admits that he dropped one course, English 
5, and so the RO determined that he should not have been paid 
for this course (because he did not complete and pass it.)  
The veteran did complete and pass the four other courses, 
noted on his Permanent Record as History 27, History 28, 
Teaching Strategies 2, and Library Science 7.  The RO 
initially determined that the veteran should only have been 
paid for nine credits for this term at the applicable one-
half time rate, because the record shows that the veteran 
previously completed and passed History 28 in the first 
semester of 1998-1999.  Then, after review of the November 
2002 Certification from the Registrar submitted by the 
veteran, RO officials indicated that if this record was 
accurate, which showed that the veteran completed History 32 
instead of History 27, then he should have actually only been 
paid for six credits for the term (because he already took 
this course in the first semester of 1998-1999 - and again 
during the June 7, 1999, to October 8, 1999, term).  The RO 
officials, however, have not amended their initial 
overpayment determination based upon this November 2002 
Certification.  
 
The veteran does not dispute that during the four enrollment 
periods at issue, he completed several courses that he had 
already taken and passed previously.  Instead, he argues that 
there is nothing in VA regulations that prohibits someone 
from repeating courses.  To the contrary, VA regulations 
specifically provide that payment will not be issued for any 
course that is not undertaken as part of a program of 
education.  38 C.F.R. §§ 21.7020(23)(ii), 21.7122(b).  Here, 
for many of the courses at issue, the veteran had previously 
taken the courses and passed them as well (so as to receive 
credit towards his program of education, and therefore toward 
his degree).  Accordingly, at the time of the enrollment 
periods at issue, the veteran was not required to take these 
particular courses in order to fulfill his program of 
education - because he had already done so previously.  
Further, there is no indication that the veteran needed to 
take these courses again as a "refresher" - an available 
exception under the law - and moreover, the Board recognizes 
that the intent of this exception is to allow for situations 
of continuing education throughout the course of one's career 
- and not for purposes of permitting an undergraduate to take 
the same courses several times during his undergraduate 
tenure - and in this case, at times even within the same 
calendar year.  Therefore, VA will simply not pay the veteran 
to take the exact same courses on a repeat basis, and the 
overpayment calculated by the RO with respect to these 
duplicate courses is valid.

The Board also notes that for the four enrollment periods at 
issue, there are a few occasions where the veteran either 
withdrew from a course or received an "incomplete" 
(nonpunitive grade) at the end of the course.  Although 
advised of applicable law in the statement of the case and in 
the supplemental statement of the case, the veteran has 
offered no reason as to why he withdrew from these courses, 
or why he had to take an incomplete for one course.  
Accordingly, the Board has no mitigating circumstances before 
it to consider in order to assess whether the veteran should 
have to repay VA for these courses.  There is also no 
indication - or any VA record - to show that the veteran had 
to return to active duty at these times.  See 38 C.F.R. 
§§ 21.4200(j), 21.4252(j), 21.7020(19), 21.7122(e)(2), 
21.7122(e)(5),  21.7139(a).  Therefore, the Board also finds 
that the overpayment calculated by the RO for these courses 
is valid.   

The veteran also debates the payment rate for the last 
enrollment period at issue, where he may have completed 
either nine - or possibly only six - qualifying credit hours 
from October 25, 1999, to March 17, 2000.  He states that a 
semester with nine hours is considered "full-time" at his 
college, so it is improper for the RO to assess this semester 
of nine hours at only a half-time rate.  The Board observes, 
however, that VA has its own very specific guidelines as to 
the rates to be paid and as to when a period of enrollment 
will satisfy the requirements for the full-time payment rate 
in a particular case (or less as warranted).  See 38 C.F.R. 
§§ 21.4270, 21.7137; see also 38 U.S.C.A. §§ 3015, 3482, 
3532, 3677, 3687, 3688 (West 2002).  Moreover, these 
guidelines are not school-specific, and so the Board finds 
that the RO's application of the law as applied to this 
semester, resulting in a finding of only a half-time payment 
rate for benefits, is correct.    

Finally, the veteran argues that a VA official at the RO near 
his college erred in reporting fictitious and wrongful 
information regarding his educational benefits, and did not 
properly investigate the classes that he completed and the 
final grades that he received in these classes.  The Board 
cannot discern any evidence of this in the record.  
Subsequent to the initial October 2002 determination of 
overpayment in this case, however, much additional 
information and evidence was obtained and reviewed by VA.  
Accordingly, in light of all of the evidence now of record, 
including pertinent documentation received directly from the 
veteran's college, the Board finds that the veteran has now 
been afforded a complete, accurate, and fair review of his 
undergraduate educational history during the four enrollment 
periods at issue in this appeal.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based upon all of the foregoing, the Board 
finds that the preponderance of the evidence is clearly 
against this appeal, and so it will be denied.


ORDER

As an overpayment of educational assistance benefits in the 
amount of $9,585.49, paid under Chapter 30, Title 38, United 
States Code, for enrollment from October 26, 1998, to March 
17, 2000, was properly created, the appeal is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



